Name: Decision (EU) 2019/420 of the European Parliament and of the Council of 13 March 2019 amending Decision No 1313/2013/EU on a Union Civil Protection Mechanism
 Type: Decision
 Subject Matter: cooperation policy;  deterioration of the environment;  politics and public safety;  economic geography;  economic policy;  environmental policy
 Date Published: 2019-03-20

 20.3.2019 EN Official Journal of the European Union LI 77/1 DECISION (EU) 2019/420 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 March 2019 amending Decision No 1313/2013/EU on a Union Civil Protection Mechanism THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 196 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) The Union Civil Protection Mechanism (the Union Mechanism) governed by Decision No 1313/2013/EU of the European Parliament and of the Council (4) strengthens cooperation between the Union and the Member States and facilitates coordination in the field of civil protection in order to improve the Union's response to natural and man-made disasters. (2) Whilst recognising the primary responsibility of Member States for preventing, preparing for and responding to natural and man-made disasters, the Union Mechanism promotes solidarity between Member States in accordance with Article 3(3) of the Treaty on European Union (TEU). (3) Natural and man-made disasters can strike anywhere across the globe, often without warning. Whether of natural or man-made origin, they are becoming increasingly frequent, extreme and complex, are exacerbated by the impact of climate change, and ignore national borders. The human, environmental, social and economic consequences stemming from disasters can be of a scale not previously known. (4) Recent experience has shown that reliance on voluntary offers of mutual assistance, coordinated and facilitated by the Union Mechanism, does not always ensure that sufficient capacities are made available to address the basic needs of people affected by disasters in a satisfactory manner, or that the environment and property are properly safeguarded. This is particularly the case when Member States are simultaneously affected by disasters that are both recurrent and unexpected, whether natural or man-made, and where collective capacity is insufficient. To overcome those insufficiencies and deal with emerging hazards, all Union instruments should be made use of in a fully flexible manner, including through the promotion of active participation of civil society. (5) It is essential that Member States undertake adequate prevention and preparedness actions, including ensuring the availability of a sufficient number of capacities to deal with disasters, in particular forest fires. Given that the Union has been confronted in recent years with particularly intense and widespread forest fires, which has shown significant operational gaps in several Member States and in the European Emergency Response Capacity (EERC), established in the form of a voluntary pool of pre-committed response capacities of the Member States under Decision No 1313/2013/EU, additional measures should also be taken at Union level. Forest fire prevention is also vital in the context of the global commitment to reduce CO2 emissions. (6) Prevention is of key importance for protection against natural and man-made disasters and requires further action. To that effect, Member States should share with the Commission, on a regular basis, summaries of their risk assessments and of the assessment of their risk management capability, focusing on key risks. In addition, Member States should share information on prevention and preparedness measures, particularly those needed to address key risks that have cross-border impacts and, where appropriate, low probability risks with a high impact. (7) The Commission together with the Member States should further develop guidelines to facilitate the sharing of information on disaster risk management. Such guidelines should help to promote the comparability of such information, in particular where Member States face similar risks or cross-border risks. (8) Disaster risk prevention and management imply the need to design and implement risk management measures that involve the coordination of a wide range of actors. It is important to take into account current climate variability and the projected trajectories of climate change when preparing risk assessments and risk management measures. The preparation of risk maps is a crucial aspect of reinforcement of prevention actions and response capacity. Actions to reduce the vulnerability of the population, economic activities, including critical infrastructure, animal welfare and wildlife, environmental and cultural resources such as biodiversity, forest ecosystem services and water resources, are of the utmost importance. (9) In order to enhance prevention and preparedness planning and coordination between Member States, the Commission, in cooperation with Member States, should be able to establish specific consultation mechanisms. Moreover, the Commission should be able to request information on prevention and preparedness measures related to specific risks when frequent requests for assistance have been made by a Member State. The Commission should assess such information with a view to maximising overall Union support for disaster risk management and strengthening Member States' levels of prevention and preparedness. Administrative burden should be reduced and links with other key Union policies and instruments should be reinforced, in particular with the European Structural and Investment Funds as referred to in Regulation (EU) No 1303/2013 of the European Parliament and of the Council (5). (10) Flooding constitutes an increasing risk for Union citizens. For the purposes of strengthening prevention and preparedness actions in the field of civil protection and reducing the vulnerability of their respective populations in relation to flood risks, it is necessary that Member States, when performing their risk assessments under this Decision, make full use of, inter alia, the risk assessments performed under Directive 2007/60/EC of the European Parliament and of the Council (6) in order to determine whether their water courses and coast lines are at risk from flooding, and take adequate and coordinated measures to reduce such risks. (11) There is a need to reinforce the collective ability to prepare for and respond to disasters in particular through mutual support in Europe. In order to reflect the new legal framework under this Decision, the name European Emergency Response Capacity (EERC) or voluntary pool should be changed to European Civil Protection Pool. (12) Reinforcing the European Civil Protection Pool requires enhanced Union financing in terms of adaptation and repair of capacities, as well as operational costs. (13) In addition to strengthening overall existing capacities, rescEU should be established to respond to overwhelming situations as a last resort where existing capacities at national level and those pre-committed by Member States to the European Civil Protection Pool are not, in the circumstances, able to ensure an effective response to various kinds of disasters. (14) The role of regional and local authorities in disaster prevention and management is of great importance, and their response capacities need to be appropriately involved in any coordination and deployment activities carried out under this Decision, in accordance with Member States' institutional and legal frameworks, with a view to minimising overlaps and to fostering interoperability. Such authorities can play an important preventive role and they are also the first to react in the aftermath of a disaster, together with their volunteers' capacities. Therefore, there is a need for on-going cooperation at local, regional and cross-border level with a view to establishing common alert systems for rapid intervention prior to the mobilisation of rescEU as well as regular public information campaigns on initial response measures. (15) The nature of rescEU capacities should remain flexible and able to change in order to address new developments and future challenges, such as the consequences of climate change. (16) Since identified risks, overall capacities and gaps vary over time, there is a need for flexibility in the establishment of rescEU. The Commission should therefore be empowered to adopt implementing acts defining rescEU capacities, taking into account the identified risks, overall capacities and gaps. (17) In order to have functioning rescEU capacities, additional financial appropriations should be made available to finance actions under the Union Mechanism. (18) The Union should be able to support Member States by co-financing the development of rescEU capacities, including their rental, leasing or acquisition. This would substantially increase the effectiveness of the Union Mechanism, by ensuring availability of capacities in cases where an effective response to disasters would otherwise not be guaranteed, particularly for disasters with a wide-ranging impact affecting a significant number of Member States. Joint procurement of capacities should allow for economies of scale and better coordination when responding to disasters. (19) The amount of Union financial assistance disbursed for the development of rescEU capacities should be determined taking into account the list of eligible cost categories set out in this Decision. Full Union financial assistance should be provided for capacities which are required to respond to low probability risks with a high impact that might result in significant cross-border impacts and for which preparedness levels in the Union are not considered adequate based on capacity gap analyses undertaken by national civil protection authorities and the Commission. Substantial co-financing should also be envisaged for capacities for which acquisition and recurrent costs are the highest, such as aerial forest fire-fighting capacities. Exact co-financing rates should be determined in annual work programmes. (20) In order to balance national responsibility and solidarity among Member States, a part of the operational costs of deploying rescEU capacities should be eligible for Union financial assistance. (21) Member States or their citizens could be significantly affected by disasters occurring in third countries. In such situations, rescEU capacities should also be available for deployments outside of the Union. For reasons related to solidarity among Member States, in the event of deployments of rescEU capacities outside the Union, operational costs should be borne by the Union budget. (22) In order to ensure a response that is both coordinated and rapid, decisions on deployment and demobilisation, and any decision in the event of conflicting requests, should be taken by the Commission in close coordination with the requesting Member State and the Member State owning, renting or leasing the rescEU capacities in question. The Commission and the Member State owning, renting or leasing the rescEU capacities should conclude operational contracts specifying the terms and conditions of deploying rescEU capacities. (23) Training, research and innovation are essential aspects of cooperation in the civil protection field. In order to strengthen the efficiency and effectiveness of civil protection training and exercises, to promote innovation and dialogue, and to enhance cooperation between Member States' national civil protection authorities and services, it is necessary to establish a Union Civil Protection Knowledge Network. That Network should be based on existing structures including centres of excellence, universities, researchers and other experts, young professionals and experienced volunteers in the area of emergency management. Further cooperation on training, research and innovation should also be strengthened with international organisations, and, where possible, be extended to involve third countries, in particular neighbouring countries. (24) Civil protection operators dedicate their lives helping others, and invest time and effort in order to assist those in need. Such courage and commitment to Union civil protection should be recognised by the Union. (25) While strengthening civil protection in the light of disaster trends, such as weather-related and those relating to internal security, is one of the most important priorities throughout the Union, it is essential to ensure a strong territorial and community-led dimension, as local community action is the fastest and most effective way of limiting the damage caused by a disaster. (26) There is a need to simplify, streamline and increase the flexibility of the procedures of the Union Mechanism to ensure that Member States can quickly access assistance and capacities that are needed in order to respond to natural or man-made disasters as rapidly and as efficiently as possible. (27) In order to maximise the use of existing funding instruments and support Member States in delivering assistance, including in response to disasters outside the Union, financing is granted pursuant to Articles 21, 22 and 23 of Decision No 1313/2013/EU in accordance with Article 191(1) of Regulation (EU, Euratom) 2018/1046 of the European Parliament and of the Council (7). Nevertheless, funding for civil protection activities and humanitarian aid, in particular, should remain clearly separate and be fully in line with their respective objectives and legal requirements. (28) It is important to ensure that Member States take all the necessary actions in order to effectively prevent natural and man-made disasters and to mitigate their effects. Provisions of this Decision should reinforce links between prevention, preparedness and response actions under the Union Mechanism. Coherence should also be ensured with other relevant Union legislation on prevention and disaster risk management, including for cross-border prevention action and response to threats such as serious cross-border health threats, as set out in Decision No 1082/2013/EU of the European Parliament and of the Council (8). Territorial cooperation programmes under cohesion policy provide for specific actions to take account of disaster resilience, risk prevention and risk management, and further efforts should be made towards more vigorous integration and greater synergies. Furthermore, all actions should be coherent with, and actively contribute to, meeting international commitments such as the Sendai Framework for Disaster Risk Reduction 2015  2030, the Paris Agreement under the United Nations (UN) Framework Convention on Climate Change and the UN Agenda 2030 for Sustainable Development. (29) In order to ensure a comprehensive and seamless exchange of information about capacities and modules at the disposal of Member States, it is necessary that information uploaded to the Common Emergency Communication and Information System (CECIS) be constantly kept up to date. As regards information provided through CECIS, it is also appropriate that Member States register capacities therein that are not pre-committed to the European Civil Protection Pool and which are at their disposal for the purposes of the deployment of those capacities through the Union Mechanism. (30) It is equally important to create synergies and to improve the complementarity and coordination between the Union Mechanism and other Union instruments, including with those which can contribute to repairing or mitigating the damage caused by disasters. (31) In order to amend the categories of eligible costs to be used in determining the Union's financial assistance for the development of rescEU capacities, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (9). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (32) In order to ensure uniform conditions for the implementation of this Decision, in respect of: defining the types and number of key response capacities required for the European Civil Protection Pool; defining the capacities rescEU consists of, while taking into account the identified risks, overall capacities and gaps; the establishment, management and maintaining of rescEU; the establishment and organisation of the Union Civil Protection Knowledge Network; the categories of low probability risks with a high impact and the corresponding capacities to manage them; and criteria and procedures to recognise long-standing commitment and extraordinary contributions to Union civil protection, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (10). (33) Since the objective of this Decision, namely to increase the collective ability to prevent, prepare for and respond to disasters, cannot be sufficiently achieved by the Member States but can rather, by reason of its scale or effects, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 TEU. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve that objective. (34) In order to ensure a smooth transition towards the full implementation of rescEU, the Commission should, for a transitional period, be able to provide financing to ensure the rapid availability of relevant national capacities. The Commission and the Member States should endeavour to obtain additional capacities, including fire-fighting helicopters, in order to respond, as early as the summer of 2019, to the risk of forest fires. (35) Decision No 1313/2013/EU should therefore be amended accordingly. (36) In order to allow for the prompt application of the measures provided for in this Decision, this Decision should enter into force on the day following that of its publication in the Official Journal of the European Union, HAVE ADOPTED THIS DECISION: Article 1 Decision No 1313/2013/EU is hereby amended as follows: (1) Article 3 is amended as follows: (a) paragraph 1 is amended as follows: (i) point (c) is replaced by the following: (c) to facilitate rapid and efficient response in the event of disasters or imminent disasters, including by taking measures to mitigate the immediate consequences of disasters;; (ii) the following points are added: (e) to increase the availability and use of scientific knowledge on disasters; and (f) to step up cooperation and coordination activities at cross-border level and between Member States prone to the same types of disasters.; (b) point (a) of paragraph 2 is replaced by the following: (a) progress in implementing the disaster prevention framework: measured by the number of Member States that have made available to the Commission the information referred to in point (d) of Article 6(1);; (2) in Article 4, the following point is added: (12) Participating State  means a third country participating in the Union Mechanism in accordance with Article 28(1).; (3) Article 5(1) is amended as follows: (a) point (a) is replaced by the following: (a) take action to improve the knowledge base on disaster risks, and to better facilitate and promote cooperation and the sharing of knowledge, the results of scientific research and innovation, best practices and information, including among Member States that share common risks;; (b) point (f) is replaced by the following: (f) compile and disseminate the information made available by Member States; organise an exchange of experiences about the assessment of risk management capability; and facilitate the sharing of good practices in prevention and preparedness planning, including through voluntary peer reviews;; (c) point (i) is replaced by the following: (i) highlight the importance of risk prevention, support the Member States in awareness-raising, public information and education, and support the Member States' efforts in the provision of public information on alert systems, by providing guidance on such systems, including on a cross-border level;; (4) Article 6 is replaced by the following: Article 6 Risk management 1. In order to promote an effective and coherent approach to the prevention of and preparedness for disasters by sharing non- sensitive information, namely information disclosure of which would not be contrary to the essential interests of Member States' security, and to promote the exchange of best practices within the Union Mechanism, Member States shall: (a) further develop risk assessments at national or appropriate sub-national level; (b) further develop the assessment of risk management capability at national or appropriate sub-national level; (c) further develop and refine disaster risk management planning at national or appropriate sub-national level; (d) make available to the Commission a summary of the relevant elements of the assessments referred to in points (a) and (b), focusing on key risks. For key risks having cross-border impacts as well as, where appropriate, for low probability risks with a high impact, Member States shall describe priority prevention and preparedness measures. The summary shall be provided to the Commission by 31 December 2020 and every three years thereafter and whenever there are important changes; (e) participate, on a voluntary basis, in peer reviews on the assessment of risk management capability. 2. The Commission, in cooperation with Member States, may also establish specific consultation mechanisms to enhance appropriate prevention and preparedness planning and coordination among Member States that are prone to similar types of disasters, including for cross-border risks and low probability risks with a high impact identified under point (d) of paragraph 1. 3. The Commission shall further develop, together with the Member States, by 22 December 2019, guidelines on the submission of the summary referred to in point (d) of paragraph 1. 4. Where a Member State frequently requests the same type of assistance through the Union Mechanism for the same type of disaster, the Commission, following a careful analysis of the reasons and circumstances of the activation, and with the aim of supporting the Member State concerned to strengthen its level of prevention and preparedness, may: (a) request that Member State to provide additional information on specific prevention and preparedness measures related to the risk corresponding to that type of disaster; and (b) where appropriate, based on the information provided: (i) propose the deployment of an expert team on site to provide advice on prevention and preparedness measures; or (ii) make recommendations to strengthen the level of prevention and preparedness in the Member State concerned. The Commission and that Member State shall keep each other informed about any measures taken following such recommendations. In the event that a Member State requests the same type of assistance through the Union Mechanism for the same type of disaster three times within three consecutive years, points (a) and (b) shall apply unless a careful analysis of the reasons for and circumstances of the frequent activations demonstrate that it is not necessary.; (5) In Article 10, paragraph 1 is replaced by the following: 1. The Commission and the Member States shall work together to improve the planning of disaster response operations, both for natural and man-made disasters, under the Union Mechanism, including through scenario-building for disaster response based on the risk assessments referred to in point (a) of Article 6(1) and the overview of risks referred to in point (c) of Article 5(1), asset mapping and the development of plans for the deployment of response capacities.; (6) Article 11 is amended as follows: (a) The title is replaced by the following: European Civil Protection Pool; (b) paragraphs 1 and 2 are replaced by the following: 1. A European Civil Protection Pool shall be established. It shall consist of a pool of voluntarily pre-committed response capacities of the Member States and include modules, other response capacities and categories of experts. 1a. The assistance provided by a Member State through the European Civil Protection Pool shall be complementary to existing capacities in the requesting Member State, without prejudice to the primary responsibility of Member States for disaster prevention and response on their territory. 2. On the basis of identified risks, overall capacities and gaps, the Commission shall define, by means of implementing acts adopted under point (f) of Article 32(1), the types and the number of key response capacities required for the European Civil Protection Pool ( capacity goals ). The Commission, in cooperation with the Member States, shall monitor progress towards the capacity goals set out in the implementing acts referred to in the first subparagraph of this paragraph, and identify potentially significant response capacity gaps in the European Civil Protection Pool. Where such gaps have been identified, the Commission shall examine whether the necessary capacities are available to the Member States outside the European Civil Protection Pool. The Commission shall encourage Member States to address significant response capacity gaps in the European Civil Protection Pool, and may support Member States in accordance with Article 20, point (i) of Article 21(1) and Article 21(2).; (7) Article 12 is replaced by the following: Article 12 rescEU 1. rescEU shall be established to provide assistance in overwhelming situations where overall existing capacities at national level and those pre-committed by Member States to the European Civil Protection Pool are not, in the circumstances, able to ensure an effective response to the various kinds of disasters referred to in Article 1(2). In order to guarantee an effective response to disasters, the Commission and the Member States shall, where appropriate, ensure an adequate geographical distribution of rescEU capacities. 2. The Commission shall define, by means of implementing acts adopted under point (g) of Article 32(1), the capacities rescEU shall consist of, taking into account identified and emerging risks, overall capacities and gaps at Union level, in particular in the areas of aerial forest fire fighting, chemical, biological, radiological and nuclear incidents, and emergency medical response. Those implementing acts shall ensure consistency with other applicable Union law. The first such implementing act shall be adopted by 22 June 2019. 3. rescEU capacities shall be acquired, rented or leased by Member States. For that purpose, direct grants may be awarded by the Commission to Member States without a call for proposals. Where the Commission procures rescEU capacities on behalf of Member States, the joint procurement procedure shall apply. Union financial assistance shall be awarded in accordance with the Union's financial rules. rescEU capacities shall be hosted by the Member States that acquire, rent or lease those capacities. In the case of joint procurement, rescEU capacities shall be hosted by the Member States on behalf of which they are procured. 4. The Commission shall define quality requirements for the response capacities forming part of rescEU, in consultation with the Member States. The quality requirements shall be based on established international standards, where such standards already exist. 5. A Member State that owns, rents or leases rescEU capacities shall ensure the registration of those capacities in CECIS, and the availability and deployability of those capacities for Union Mechanism operations. rescEU capacities may only be used for national purposes, as referred to in Article 23(4a), when not being used or needed for response operations under the Union Mechanism. rescEU capacities shall be used in accordance with implementing acts adopted under point (g) of Article 32(1) and with operational contracts between the Commission and the Member State owning, renting or leasing such capacities, which further specify the terms and conditions of deployment of rescEU capacities, including participating personnel. 6. rescEU capacities shall be available for response operations under the Union Mechanism following a request for assistance through the ERCC in accordance with Article 15 or Article 16(1) to (9) and (11), (12) and (13). The decision on their deployment and demobilisation, and any decision in the event of conflicting requests, shall be taken by the Commission in close coordination with the requesting Member State and the Member State owning, renting or leasing the capacity, in accordance with operational contracts as defined in the third subparagraph of paragraph 5 of this Article. The Member State on the territory of which rescEU capacities are deployed shall be responsible for directing response operations. In the event of deployments outside the Union, Member States hosting rescEU capacities shall be responsible for ensuring that rescEU capacities are fully integrated into the overall response. 7. In the event of deployment, the Commission through the ERCC shall agree with the requesting Member State on the operational deployment of rescEU capacities. The requesting Member State shall facilitate operational coordination of its own capacities and rescEU activities during operations. 8. The coordination of the different response capacities shall be facilitated, where appropriate, by the Commission through the ERCC in accordance with Articles 15 and 16. 9. Member States shall be informed of the operational status of rescEU capacities through CECIS. 10. If a disaster outside the Union could significantly affect one or more Member States or their citizens, rescEU capacities may be deployed in accordance with paragraphs 6 to 9 of this Article. When rescEU capacities are deployed in third countries, in specific cases, Member States may refuse to deploy their own personnel, in accordance with the implementing act adopted under point (g) of Article 32(1), and as further defined in the operational contracts referred to in the third subparagraph of paragraph 5 of this Article.; (8) Article 13 is amended as follows: (a) the title is replaced as follows: Union Civil Protection Knowledge Network; (b) paragraph 1 is amended as follows: (i) the introductory wording is replaced by the following: 1. The Commission shall establish a network of relevant civil protection and disaster management actors and institutions, including centres of excellence, universities and researchers, forming, together with the Commission, a Union Civil Protection Knowledge Network. The Commission shall take due account of the expertise available in the Member States and the organisations active on the ground. The Network shall, while aiming for a gender-balanced composition, carry out the following tasks in the field of training, exercises, lessons learnt and knowledge dissemination, in close coordination with relevant knowledge centres, where appropriate:; (ii) point (a) is replaced by the following: (a) set up and manage a training programme for civil protection and emergency management personnel on the prevention of, preparedness for and response to disasters. The programme shall be such that it facilitates the exchange of best practices in the field of civil protection, and shall include joint courses and a system for the exchange of expertise in the area of emergency management, including exchanges of young professionals and experienced volunteers, and the secondment of Member State experts. The training programme shall aim to enhance the coordination, compatibility and complementarity of capacities referred to in Articles 9, 11 and 12, and to improve the competence of experts as referred to in points (d) and (f) of Article 8;; (iii) point (f) is replaced by the following: (f) stimulate research and innovation, and encourage the introduction and use of relevant new technologies for the purpose of the Union Mechanism.; (c) the following paragraph is added: 4. The Commission shall strengthen cooperation on training, and increase the sharing of knowledge and experience, between the Union Civil Protection Knowledge Network and international organisations and third countries, in order to contribute to meeting international commitments with regard to disaster risk reduction, particularly those in the Sendai Framework for Disaster Risk Reduction 2015  2030 adopted on 18 March 2015 at the Third United Nations World Conference on Disaster Risk Reduction in Sendai, Japan.; (9) in Article 15, paragraph 1 is replaced by the following: 1. When a disaster occurs within the Union, or is imminent, the affected Member State may request assistance through the ERCC. The request shall be as specific as possible. A request for assistance shall lapse after a maximum period of 90 days, unless new elements justifying the need for continued or additional assistance are provided to the ERCC.; (10) in Article 16, paragraphs 1 and 2 are replaced by the following: 1. When a disaster occurs outside the Union, or is imminent, the affected country may request assistance through the ERCC. The assistance may also be requested through or by the United Nations and its agencies, or a relevant international organisation. A request for assistance shall lapse after a maximum period of 90 days, unless new elements justifying the need for continued or additional assistance are provided to the ERCC. 2. Interventions under this Article may be conducted either as an autonomous assistance intervention or as a contribution to an intervention led by an international organisation. The Union coordination shall be fully integrated with the overall coordination provided by the United Nations Office for the Coordination of Humanitarian Affairs (OCHA), and shall respect its leading role. In the case of man-made disasters or complex emergencies, the Commission shall ensure consistency with the European Consensus on Humanitarian Aid (*1), and respect for humanitarian principles. (*1) OJ C 25, 30.1.2008, p. 1.;" (11) in Article 19, paragraph 1 is replaced by the following: 1. The financial envelope for the implementation of the Union Mechanism for the period 2014 to 2020 shall be EUR 574 028 000 in current prices. EUR 425 172 000 in current prices shall derive from Heading 3 Security and Citizenship  of the multiannual financial framework and EUR 148 856 000 in current prices from Heading 4 Global Europe .; (12) the following Article is inserted: Article 20a Visibility and awards 1. Any assistance or funding provided under this Decision shall give appropriate visibility to the Union, including prominence to the Union emblem for those capacities referred to under Articles 11 and 12 and point (c) of Article 21(2). A communication strategy shall be developed by the Commission in order to make the tangible results of the actions taken under the Union Mechanism visible to citizens. 2. The Commission shall award medals in order to recognise and honour long-standing commitment and extraordinary contributions to Union civil protection.; (13) Article 21 is amended as follows: (a) point (j) of paragraph 1 is replaced by the following: (j) establishing, managing and maintaining rescEU capacities in accordance with Article 12;; (b) paragraph 2 is amended as follows: (i) in the first subparagraph, point (c) is replaced by the following: (c) costs necessary to upgrade or repair response capacities to a state of readiness and availability that makes them deployable as part of the European Civil Protection Pool, in accordance with the quality requirements of the European Civil Protection Pool and, where relevant, recommendations formulated in the certification process ( adaptation costs ). Those costs may include costs related to operability, interoperability of modules and other response capacities, autonomy, self-sufficiency, transportability, packaging, and other necessary costs, provided that they specifically relate to the capacities' participation in the European Civil Protection Pool. Adaptation costs may cover: (i) 75 % of the eligible costs in the event of an upgrade, provided that amount does not exceed 50 % of the average cost of developing the capacity; and (ii) 75 % of the eligible costs in the event of a repair. Response capacities benefitting from funding under points (i) and (ii) shall be made available as part of the European Civil Protection Pool for a minimum period that is linked to the received funding and ranges between 3 and 10 years starting from their effective availability as part of the European Civil Protection Pool, except where their economic lifespan is shorter. Adaptation costs may consist of unit costs or lump sums determined per type of capacity.; (ii) point (d) of the first subparagraph and the second subparagraph are deleted; (c) the following paragraphs are added: 3. The financial assistance for the action referred to in point (j) of paragraph 1 shall cover the costs necessary to ensure the availability and deployability of rescEU capacities under the Union Mechanism in accordance with the second subparagraph of this paragraph. The Commission shall ensure that the financial assistance referred to in this paragraph corresponds to at least 80 % and no more than 90 % of the total estimated cost necessary to ensure the availability and deployability of rescEU capacities under the Union Mechanism. The remaining amount shall be borne by the Member States hosting the rescEU capacities. The total estimated cost for each type of rescEU capacity shall be defined by means of implementing acts adopted under point (g) of Article 32(1). The total estimated costs shall be calculated by taking into account the categories of eligible costs set out in Annex Ia. The Commission is empowered to adopt delegated acts in accordance with Article 30 to amend Annex Ia regarding the categories of eligible costs. The financial assistance referred to in this paragraph may be implemented by multi-annual work programmes. For actions extending beyond one year, budgetary commitments may be broken down into annual instalments. 4. For capacities established to respond to low probability risks with a high impact, as defined by means of implementing acts adopted under point (ha) of Article 32(1), Union financial assistance shall cover all costs necessary to ensure availability and deployability. 5. The costs referred to in paragraph 3 may consist of unit costs, lump sums or flat rates, determined per category or type of capacity, as appropriate.; (14) Article 23 is amended as follows: (a) the title is replaced by the following: Eligible actions linked to equipment and operations; (b) the following paragraph is inserted: 1a. The amount of Union financial assistance for the transport of capacities not pre-committed to the European Civil Protection Pool and deployed in the event of a disaster or imminent disaster inside or outside the Union shall not exceed 75 % of the total eligible cost.; (c) paragraphs 2, 3 and 4 are replaced by the following: 2. The amount of Union financial assistance for capacities pre-committed to the European Civil Protection Pool shall not exceed 75 % of the costs of operating the capacities, including transport, in the event of a disaster or imminent disaster within the Union or a participating state. 3. The Union financial assistance for transport shall not exceed 75 % of the total eligible cost related to the transport of the capacities pre-committed to the European Civil Protection Pool, when deployed in the event of a disaster or imminent disaster outside the Union as referred to in Article 16. 4. The Union financial assistance for transport resources may, in addition, cover a maximum of 100 % of the total eligible costs described under points (a), (b), (c) and (d), if this is necessary to make the pooling of Member States' assistance operationally effective and if the costs relate to one of the following: (a) short-term rental of warehousing capacity to temporarily store the assistance from Member States with a view to facilitating their coordinated transport; (b) transport from the Member State offering the assistance to the Member State facilitating its coordinated transport; (c) repackaging of Member States' assistance to make maximum use of available transport capacities or to meet specific operational requirements; or (d) local transport, transit and warehousing of pooled assistance with a view to ensuring a coordinated delivery at the final destination in the requesting country. 4a. When rescEU capacities are used for national purposes in accordance with Article 12(5), all costs, including maintenance and repair costs, shall be covered by the Member State using the capacities. 4b. In the event of deployment of rescEU capacities under the Union Mechanism, Union financial assistance shall cover 75 % of the operational costs. By way of derogation from the first subparagraph, Union financial assistance shall cover 100 % of the operational costs of rescEU capacities necessary for low probability disasters with a high impact, when those capacities are deployed under the Union Mechanism. 4c. For deployments outside the Union, as referred to in Article 12(10), Union financial assistance shall cover 100 % of the operational costs. 4d. When the Union financial assistance referred to in this Article does not cover 100 % of costs, the remaining amount of the costs shall be borne by the requester of the assistance, unless otherwise agreed with the Member State offering assistance or the Member State hosting the rescEU capacities.; (d) the following paragraph is added: 8. Transport costs may consist of unit costs, lump sums or flat rates, determined per category of cost.; (15) in Article 26, paragraphs 1 and 2 are replaced by the following: 1. Actions receiving financial assistance under this Decision shall not receive assistance from other Union financial instruments. However, in accordance with Article 191(1) of Regulation (EU, Euratom) 2018/1046 (*2), financial assistance granted pursuant to Articles 21, 22 and 23 of this Decision shall not prevent financing from other Union instruments in accordance with the conditions established therein. The Commission shall ensure that applicants for financial assistance under this Decision, and beneficiaries of such assistance, provide it with information about financial assistance received from other sources, including the general budget of the Union, and about on-going applications for such assistance. 2. Synergies, complementarity and increased coordination shall be developed with other instruments of the Union such as those supporting cohesion, rural development, research, health, migration and security policies, as well as the European Union Solidarity Fund. In the case of a response to humanitarian crises in third countries, the Commission shall ensure the complementarity and coherence of actions financed under this Decision with actions financed under Regulation (EC) No 1257/96, and that those actions are implemented in line with the European Consensus on Humanitarian Aid. (*2) Regulation (EU, Euratom) 2018/1046 of the European Parliament and of the Council of 18 July 2018 on the financial rules applicable to the general budget of the Union, amending Regulations (EU) No 1296/2013, (EU) No 1301/2013, (EU) No 1303/2013, (EU) No 1304/2013, (EU) No 1309/2013, (EU) No 1316/2013, (EU) No 223/2014, (EU) No 283/2014, and Decision No 541/2014/EU and repealing Regulation (EU, Euratom) No 966/2012 (OJ L 193, 30.7.2018, p. 1).;" (16) Article 28 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The Union Mechanism shall be open to the participation of: (a) European Free Trade Association (EFTA) countries which are members of the European Economic Area (EEA), in accordance with the conditions laid down in the EEA Agreement, and other European countries when agreements and procedures so provide; (b) acceding countries, candidate countries and potential candidates, in accordance with the general principles and general terms and conditions for the participation of those countries in Union programmes established in the respective Framework Agreements and Association Council Decisions, or similar agreements. 1a. Participation in the Union Mechanism shall include participation in its activities in accordance with the objectives, requirements, criteria, procedures and deadlines provided for in this Decision, and shall be in accordance with the specific conditions laid down in the agreements between the Union and the participating state.; (b) paragraph 3 is replaced by the following: 3. International or regional organisations, or countries that are part of the European Neighbourhood Policy may cooperate in activities under the Union Mechanism where relevant bilateral or multilateral agreements between those organisations or countries and the Union so allow.; (17) Article 30 is replaced by the following: Article 30 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 19(5) and (6) shall be conferred on the Commission until 31 December 2020. 3. The power to adopt delegated acts referred to in Article 21(3) shall be conferred on the Commission for an indeterminate period of time from 21 March 2019. 4. The delegation of power referred to in Article 19(5) and (6) and Article 21(3) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 5. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 6. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 7. A delegated act adopted pursuant to Article 19(5) and (6) and Article 21(3) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.; (18) in Article 32, points (g) and (h) of paragraph 1 are replaced by the following: (g) the establishment, management and maintaining of rescEU, as provided for in Article 12, including criteria for deployment decisions, operating procedures as well as the costs as referred to in Article 21(3); (h) the establishment and organisation of the Union Civil Protection Knowledge Network, as provided for in Article 13; (ha) the categories of low probability risks with a high impact and the corresponding capacities to manage them, as referred to in Article 21(4); (hb) the criteria and procedures for recognising long-standing commitment and extraordinary contributions to Union civil protection, as referred to in Article 20a.; (19) Article 34 is replaced by the following: Article 34 Evaluation 1. Actions receiving financial assistance shall be monitored regularly in order to follow their implementation. 2. The Commission shall submit a report to the European Parliament and to the Council on operations and progress made under Articles 11 and 12 every two years. The report shall include information on progress made towards the capacity goals and remaining gaps as referred to in Article 11(2), taking into account the establishment of rescEU capacities in accordance with Article 12. The report shall also provide an overview of the budgetary and cost developments relating to response capacities, and an assessment of the need for further development of those capacities. 3. The Commission shall evaluate the application of this Decision and submit a communication on the effectiveness, cost efficiency and continued implementation of this Decision, in particular as regards Article 6(4), and of rescEU capacities, to the European Parliament and to the Council, by 31 December 2023 and every five years thereafter. That communication shall be accompanied, where appropriate, by proposals for amendments to this Decision.; (20) Article 35 is replaced by the following: Article 35 Transitional Provisions Until 1 January 2025, Union financial assistance may be provided to cover 75 % of the costs necessary to ensure rapid access to national capacities corresponding to those defined in accordance with Article 12(2). For that purpose, direct grants may be awarded by the Commission to Member States without a call for proposals. The capacities referred to in the first paragraph shall be designated as rescEU capacities until the end of this transitional period. By way of derogation from Article 12(6), the decision on the deployment of the capacities referred to in the first paragraph shall be taken by the Member State that made them available as rescEU capacities. When domestic emergencies, force majeure or, in exceptional cases, serious reasons prevent a Member State from making those capacities available for a specific disaster, that Member State shall inform the Commission as soon as possible by referring to this Article.; (21) Article 38 is deleted; (22) The references to the European Emergency Response Capacity, EERC and the voluntary pool throughout the text of the Decision shall be replaced by a reference to the European Civil Protection Pool; (23) Annex Ia as set out in the Annex to this Decision is inserted. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Existing arrangements falling under Article 28 of Decision No 1313/2013/EU shall continue to apply until they are replaced as appropriate. Done at Strasbourg, 13 March 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) Opinion of 18 October 2018 (not yet published in the Official Journal). (2) OJ C 361, 5.10.2018, p. 37. (3) Position of the European Parliament of 12 February 2019 (not yet published in the Official Journal) and decision of the Council of 7 March 2019. (4) Decision No 1313/2013/EU of the European Parliament and of the Council of 17 December 2013 on a Union Civil Protection Mechanism (OJ L 347, 20.12.2013, p. 924). (5) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (6) Directive 2007/60/EC of the European Parliament and of the Council of 23 October 2007 on the assessment and management of flood risks (OJ L 288, 6.11.2007, p. 27). (7) Regulation (EU, Euratom) 2018/1046 of the European Parliament and of the Council of 18 July 2018 on the financial rules applicable to the general budget of the Union, amending Regulations (EU) No 1296/2013, (EU) No 1301/2013, (EU) No 1303/2013, (EU) No 1304/2013, (EU) No 1309/2013, (EU) No 1316/2013, (EU) No 223/2014, (EU) No 283/2014, and Decision No 541/2014/EU and repealing Regulation (EU, Euratom) No 966/2012 (OJ L 193, 30.7.2018, p. 1). (8) Decision No 1082/2013/EU of the European Parliament and of the Council of 22 October 2013 on serious cross-border threats to health and repealing Decision No 2119/98/EC (OJ L 293, 5.11.2013, p. 1). (9) OJ L 123, 12.5.2016, p. 1. (10) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX ANNEX IA CATEGORIES OF COSTS THAT MAY BE ELIGIBLE IN RELATION TO THE CALCULATION OF TOTAL ESTIMATED COSTS IN ACCORDANCE WITH ARTICLE 21(3) 1. Equipment costs 2. Maintenance costs, including repair costs 3. Insurance costs 4. Training costs 5. Warehousing costs 6. Registration and certification costs 7. Cost of consumables 8. Cost of personnel required to ensure the availability and deployability of rescEU capacities.